The facts are stated in the opinion,
This action was brought to recover certain personal property, *Page 82 
consisting of concentrates, or their value. The defendants had judgment of non-suit.
It appears from the record that W. J. Chamberlain and Frank Dillingham, of Denver, Colo., were partners doing business in buying and smelting ores and concentrates in this state, under the firm name of W. J. Chamberlain  Co.; that W. E. West was their agent in this state, and that as such agent, in the month of September, 1889, he entered into an agreement with J. E. Severance to purchase all the ores and concentrates for Chamberlain  Co. that Severance could produce from the Barcelona mine, which mine Severance was working under a lease. The ores and concentrates were to by delivered to Chamberlain  Co. when loaded on the wagon at the Barcelona mine. Some ores and concentrates had been delivered under the agreement to West. On or about the 20th clay of November, 1889, Robert Scott, a teamster and freighter, loaded seven or eight tons, more or less, of concentrates from the Barcelona mine, at the request of Severance, to be by Scott delivered to West at Ledlie, West to pay the freight charges. On the 23d day of November, 1889, West paid Severance $1,200 on the concentrates. On the 25th of November, 1889, and after the said concentrates had been loaded and in transit on Scott's wagons to West, and while Scott was at the town of Belmont, seven miles from where the concentrates had been loaded, the defendant Brougher, as sheriff of the county of Nye, under and by virtue of a writ of attachment sued out in the case of W. C. Humphrey against J. E. Severance, seized the property in dispute as the property of J. E. Severance. The following exhibits were put in evidence by plaintiff:
"A." "Belmont, Nevada, November 20, 1889. This certifies that I have this day sold to W. E. West, manager of the Ledlie sampling works (11) eleven tons of concentrates and ore (more or less), now being loaded on Scott's team; consideration ($1,200) twelve hundred dollars. J. E. Severance.
Friend West: I think the above is all that is necessary, and all that you require as a bill of sale. I shall leave for Austin on next stage, so you may hold money until my arrival. Yours, truly, J. E. Severance.
"B" Austin, Nevada, November 23, 1889. Received of W. E. West, manager, account concentrates in transit, the sum of *Page 83 
one thousand two hundred and seventy-five dollars for eleven tons, more or less. J. E. Severance."
Exhibit C is a bill of sale and assignment from Chamberlain  Co. to West, the plaintiff.
We will not in this opinion consider the errors assigned by the counsel for plaintiff to the refusal of the judge to sustain his objections to questions asked the several witnesses. We shall confine ourselves, therefore, to the other error alleged, to-wit, the question of non-suit, for the reason, as assigned by the judge, "that the testimony of the plaintiff did not show that Chamberlain  Co. were the owners of the property in controversy at the time of the levying of the attachment. The bill of exceptions shows that the motion for non-suit, which the judge sustained, was founded upon the theory that the sale of the property under the contract made in the month of September, 1889, between West, acting as the agent for Chamberlain  Co., and Severance, was not a bona fide sale of the property, and the bill of sale in evidence, marked `Exhibit A,' shows that the property in dispute was sold by J. E. Severance to W. E. West, November 20, 1889, and that the property was in transit at the time of the sale, and that a portion of the concentrates were not in existence at the time of the pretended sale." We think the non-suit should not have been granted.
The testimony of the plaintiff shows that there was an agreement between Severance and the agent of Chamberlain  Co. in the month of September, 1889, whereby all the ore and concentrates produced from the Barcelona mine was sold to Chamberlain  Co., and was to be delivered to them when loaded on the teams at the Barcelona mines. There had been one or more loads delivered under that agreement, and West testified that all his acts during the entire transaction were for and on behalf of his principals, Chamberlain  Co., and not for himself. Upon this state of facts, and no testimony in the record to contradict them, the mere fact that Severance wrote upon a piece of paper what purported to be a bill of sale to West could not change the original agreement without the consent of West or Chamberlain  Co. The right to rescind was neither exercised nor claimed by either of the parties to the agreement, nor is West's right to act as agent for Chamberlain  Co. questioned; and when he received the paper purporting to be a bill *Page 84 
of sale, made in his name, in law it was for the use and benefit of Chamberlain  Co. A person who agrees to act for another is not allowed to deal in the business of the agency for his own benefit; and, if he takes a conveyance in his own name of property which he agrees to purchase for another, he will be considered as holding the property in trust for his principal. The fact that the property was in transit at the date of the paper purporting to be a bill of sale, or that a portion of the property was not in existence at the date of the sale, is of no avail to the respondents.
It appears from the evidence adduced at the hearing that the property was in the possession of the carrier seven miles from the Barcelona mine, and that it had been paid for by West before the levying of the attachment. Such being the case, Severance did not own the property at the date of the levy, without it could be made to appear that he had parted with the property to hinder, delay or defraud his creditors, which question is not before us. The ownership of the property was to pass when loaded on the wagons at the Barcelona mine. The vesting of the title to property always depends on the intention of the parties, to be derived from the agreement and its circumstances. As long as the ore remained at the Barcelona mine, Chamberlain  Co. had no interest in it; but when the ore was put into sacks, placed in the wagon, delivered to the carrier, and he directed to deliver the property to West, what was up to that time a mere executory contract of sale became an actual or executed sale, and the title to whatever ore was placed in the wagon passed to Chamberlain  Co.
"Where the buyer had purchased, in advance, all the crop of peppermint oil to be raised and manufactured by a farmer, the property passed to the buyer in all the oil which had been put by the farmer into the buyer's bottles and weighed, although never delivered to him." (Langton v. Higgins, 4 Hurl.  N. 409.)
In the case of Aldridge v. Johnson,
reported in 7 El.  Bl. 885, "plaintiff agreed with K. to purchase from K. 100 out of 200 quarters of barley, which plaintiff had seen in bulk and approved of, and he paid part of the price. It was agreed that plaintiff should send sacks for the barley, and that K. should fill the sacks with the barley, take them to a railway, place them upon trucks free of charge, and send them to plaintiff. Plaintiff *Page 85 
sent sacks enough for a part only of the 100 quarters; these K. filled; and also endeavored to find trucks for them, but was unable to do so. K. finally detained the barley, and emptied it from the sacks back into the bulk;. K. having become bankrupt after he had emptied the barley from the sacks into the bulk, and the defendant, his assignee, having removed the whole together: Held, by the whole court, that this was a conversion, by the assignee, as to the part put into the sacks, and the plaintiff should recover that quantity."
In cases like the one under consideration, the carrier is the bailee of the person to whom, not by whom, the goods are sent; the latter, in employing the carrier, being considered as the agent of the former for that purpose. (Benj. Sales, Secs. 181, 693; Barton et al. v.Baird, 44 Ark. 556; State v. Carl etal., 43 Ark. 353; Herron v. State, 10 S. W. Rep. 26; Kline v. Baker,99 Mass. 254; Schmidt v. Nunan,63 Cal. 373.)
The judgment will be reversed and cause remanded.